Colleen Mary O’Toole, Judge,
concurring.
{¶ 76} I concur with the majority but write separately with respect to the following:
{¶ 77} This court stated in Davidson v. Bucklew (1992), 90 Ohio App.3d 328, 331-334, 629 N.E.2d 456:
{¶ 78} “[T]here is a very strong public policy argument favoring arbitration. Public policy favors and encourages arbitration, and ‘every reasonable intend*217ment will be indulged to give effect to such proceedings and to favor the regularity and integrity of the arbitrator’s acts.’ Brennan v. Brennan (1955), 164 Ohio St. 29, 57 O.O. 71, 128 N.E.2d 89, paragraph one of syllabus; Findlay City School Dist. Bd. of Edn. v. Findlay Edn. Assn. (1990), 49 Ohio St.3d 129, 551 N.E.2d 186, Reynoldsburg City School Dist. Bd. of Edn. v. Reynoldsburg School Support Assn. (June 4, 1991), Franklin App. No. 90AP-1233, unreported, at 6, 1991 WL 101599.
{¶ 79} “ * * *
{¶ 80} “R.C. 1343.03(C) provides for prejudgment interest. However, that statute only applies to interest on a judgment, and not to money rendered pursuant to a settlement. Roen v. State Farm Mut. Ins. Co. (Feb. 10, 1989), Portage App. No. 1988, unreported, at 8-9, 1989 WL 11266. In other words, an arbitration award which has not been confirmed is not a judgment from which prejudgment interest may arise.
{¶ 81} “ * * *
{¶ 82} “[Thus,] the trial court (but not the arbitration panel itself) does have the discretionary power pursuant to R.C. 1343.03(C) to order prejudgment interest on a confirmed arbitration award.” (Emphasis sic.)
{¶ 83} In addition, the Supreme Court of Ohio in Pruszynski v. Reeves, 117 Ohio St.3d 92, 2008-Ohio-510, 881 N.E.2d 1230, paragraph one of the syllabus, stated: “Prior to ruling on the merits of a motion for prejudgment interest pursuant to R.C. 1343.03(C), a trial court must set a date certain for an evidentiary hearing.”
{¶ 84} This writer believes that the trial court, not the arbitration panel, has to make an assessment with respect to prejudgment interest after there is a final judgment.
{¶ 85} I concur.